                  UNITED STATES DISTRICT COURT
                             FOR THE
                       DISTRICT OF VERMONT

UNITED STATES OF AMERICA         )
                                 )
          v.                     )    Case No. 2:04-cr-98
                                 )
KATHRYN KEOUGH                   )

                           OPINION AND ORDER

     The case centers on restitution payments ordered by this

Court during the 2006 sentencing of defendant Kathryn Keough.

Subsequent to her sentencing, Keough, whose father was a hostage

during the Iran hostage crisis, was awarded funds under the

Justice for United States Victims of State Sponsored Terrorism

Act (“Terrorism Act”).   The government contends that those funds

are subject to offset under the Treasury Offset Program (“TOP”),

and must be used to satisfy Keough’s restitution obligation.

     Two victims of Keough’s crimes, Robert and Tona White, have

informed the government that they do not wish to receive

restitution payments.    Accordingly, the government filed a motion

to substitute the restitution payee, and the Whites subsequently

expressed their desire for the funds to be paid to the Crime

Victims Fund and three designated charities.    Keough opposes the

motion, arguing that Terrorism Act funds should not be

transferred to the TOP, and that the attorneys who advocated for

compensation on behalf of the hostage group and their families

should receive 25% of the Terrorism Act funds.    At the Court’s

request, the parties have briefed the following questions: (1)
whether the attorneys are entitled to 25% of any Terrorism Act

fund (“Fund”) award prior to any offset or payment to Keough; (2)

whether the Whites have the right to designate alternate

restitution payees, and if they do not, whether the funds go to

the Crime Victims Fund by default, and (3) whether the government

has the power to negotiate the terms of restitution with a

defendant.   In a related question, the Court inquired whether the

Whites’ designation was based on full knowledge of the relevant

facts.

     For the reasons set forth below, the Court finds that the

Terrorism Act funds are subject to offset, that those funds must

be used to satisfy the restitution obligation, and that the

Whites may designate the recipients of those restitution

payments.    The restitution payments can be altered by the Court

only in limited circumstances, none of which apply here, and the

government cannot negotiate the amount of restitution owed.

Accordingly, Keough’s payments from the Terrorism Act shall be

offset through the TOP to the extent that restitution is owed,

and restitution shall be paid according to the instructions

provided by the Whites as the victims of Keough’s crimes.

                             Background

     In 2004, Keough was charged with defrauding numerous clients

                                  2
of her home interior design business.   The largest losses were

sustained by Robert and Tona White.   Pursuant to a plea

agreement, Keough pled guilty to one count of mail fraud and,

together with her co-defendant and husband Peter Liska, was

ordered to pay restitution to the Whites in the amount of

$292,643.00.   The payment was due in a lump sum, and interest

continues to accrue.

     The co-defendants initially made small payments to the U.S.

District Court Clerk to be applied to their restitution debt, and

the Clerk’s Office sent corresponding checks to the Whites.

Those checks were not cashed, and the funds are currently being

held in the Court’s registry as unclaimed.   The Whites indicated

at first that they did not want to receive restitution money.

     In 2015, Keough became eligible to receive up to $600,000

under the Terrorism Act, as her father, William Keough, was a

hostage during the Iran hostage crisis of 1979-81.   The Terrorism

Act was established by Congress in 2015 to provide a fund to

compensate certain victims of state sponsored terrorism, as well

as spouses and children who were named in a specific class action

law suit.   See 34 U.S.C. § 20144(c)(2)(C) (“For each child of a

former hostage identified as a member of the proposed class

described in this subparagraph, a $600,000 lump sum.”).    The

                                 3
authorized funds are not guaranteed, and are instead subject to

availability through the ten-year life span of the Fund.

     In 2016, with assistance of lawyers from the firm of

Lankford & Reed, Keough filed a claim for recovery under the

Terrorism Act.   Lankford & Reed had been working to obtain a

recovery for the Iran hostages and their families since 1999.     In

2000, the firm brought a class action lawsuit against the Islamic

Republic of Iran in the United States District Court for the

District of Columbia.   Although Iran defaulted, the Justice

Department intervened and opposed relief for the class, arguing

that such relief would violate the Algiers Accords.   The

litigation continued for over ten years, and Keough was a member

of the plaintiff class.

     In addition to engaging in the class action litigation,

Lankford & Reed attorneys reportedly helped draft legislation and

met with members of Congress.   Ultimately, Congress passed the

Terrorism Act, which enabled a group of Americans to obtain

compensation without having to secure a court judgment.     The

Terrorism Act also placed a cap on attorneys’ fees at 25% of

claimant distributions.   34 U.S.C. § 20144(f)(1).   The Terrorism

Act does not expressly provide for payment of fees directly from

the Fund to those attorneys.

                                 4
     In 2017, the Fund found Keough eligible for payment.

Because of the limited amount of money available for

distribution, the Fund, which is administered by the Department

of Justice, has distributed $81,921.60 of the allowed $600,000 to

date.   The government, pursuant to its power to enforce

restitution orders through a TOP offset, see 18 U.S.C. § 3613,

sent the funds to this Court’s Clerk of Court.   The funds remain

in the Court’s deposit fund account.

     The government has been collecting restitution payments,

unrelated to the Fund payment, from Keough and Liska since 2007.

In light of the Whites’ apparent refusal to accept the funds, the

government filed a motion on July 21, 2017 to substitute the

Crime Victims Fund as the restitution payee.   Keough opposed the

motion, arguing that the Court should (1) vacate the restitution

order given the Whites’ unwillingness to accept the money, (2)

adjust the payment schedule under 18 U.S.C. § 3664, which allows

for adjustment upon “notification of a material change in the

defendant’s economic circumstances,” or (3) direct the funds to

Keough’s daughter, as she reportedly suffered harm as a result of

her father’s time in prison (Keough was sentenced to home

confinement) and may therefore be considered a victim.     Keough

also argued that 25% of the money from the Fund should be paid to

                                 5
Lankford & Reed for their legal advocacy.       ECF No. 113.

     The government has responded to each point, arguing (1) that

the restitution order cannot be vacated, (2) that there is no

basis for modification when the defendant’s financial situation

has improved, and (3) that Keough’s daughter is not a victim of

her mother’s offense.    ECF No. 114.     With respect to attorneys’

fees, the government argues that any such fees must be paid by

Keough directly, and not from money offset to pay her restitution

obligation.    In a sur-reply memorandum, Keough has contested the

validity of the TOP offset, claiming that it was done without

proper notice or court approval.       Keough has also offered

significant detail about the efforts by Lankford & Reed to secure

payments for the Iran hostages and their families.

     On October 24, 2017, the government notified the Court that

the Whites intended to donate the restitution money to several

charities.    Both the government and the Whites were reportedly

unaware of Keough’s entitlement to money from the Fund until

Keough filed her opposition to the government’s motion to

substitute the restitution payee.       With the knowledge that full

restitution was now more likely, the Whites would be notifying

the U.S. Attorney’s Office of their choice of charities.

     The government also addressed the issue of notice,

                                   6
contending that Keough was provided notice of her inclusion in

the TOP program on September 14, 2010.    Within 60 days of that

notice, Keough reportedly failed to pay her debt in full, make

payment arrangements, or dispute the TOP certification.    See 31

U.S.C. § 3716(a) (giving debtors the opportunity to inspect the

agency’s records, review the agency’s decision, and enter into a

written agreement to repay the amount of the claim); 31 C.F.R. §

285.5(d)(6).   After notice and certification, TOP payments are

automatic and no additional notice is required.    See 31 U.S.C. §

3716.   Court approval is also not required.

     On October 27, 2017, the Whites executed an assignment of

restitution payments indicating their desire for the funds to be

paid in four equal parts to the Crime Victims Fund and three

charities: City Year, Home for Little Wanderers, and Year Up.

That same day, Keough moved to stay the distribution of funds and

for leave to depose the Whites “to discover[] exactly what

transpired between the Government and the Whites and what the

Whites’ current position is.”   ECF No. 122.   The government has

opposed that motion, arguing that there is no basis for deposing

the Whites since their position on restitution is clear, and the

Crime Victims Rights Act grants victims the “right to be

reasonably protected from the accused.”    18 U.S.C. § 3771(a)(1).

                                 7
     On February 22, 2018, the Court held a status conference.

Counsel for Keough argued, among other things, that her recovery

under the Act should not be subject to offset because it

constitutes capital rather than income.   Keough’s counsel also

argued that Lankford & Reed attorneys are entitled to their 25%

payment prior to any government offset.   The Court inquired about

whether the Whites were authorized to assign their restitution

payments to charities; if they were not, whether they would want

all of the funds to go to the Crime Victims Fund; and whether

they had all of the information necessary to make these

decisions.   The Court then ordered the parties to jointly draft a

letter to the Whites that included all of the relevant factual

information.   Subsequent to the hearing, the parties were unable

to agree on a draft letter, and the Court ordered the

government’s proposed letter to be sent to the Whites.    That

letter was sent approximately one year ago, and there has

reportedly been no response from the Whites.

     The parties’ latest filings address issues identified by the

Court at the February 22, 2018 hearing: (1) whether the attorneys

are entitled to 25% of any Fund award prior to TOP offset or

payment to Keough; (2) whether the Whites have the right to

designate alternate restitution payees, and if they do not have

                                 8
that right, whether the funds go to the Crime Victims Fund by

default; and (3) whether the government has the power to

negotiate the terms of restitution with a defendant.

                            Discussion

I.   Attorneys’ Fees

     Lankford & Reed, through Keough’s counsel, argues that it is

entitled to 25% of the Terrorism Act funds.    The firm further

submits that it should receive payments from the Fund prior to

any payment to Keough or offset under the TOP.    Accordingly, the

firm asks this Court to disburse 25% of the $81,921.60 being held

in the Court’s deposit fund account.     The government argues that

federal law requires the restitution debt to be paid before any

disbursements are made.

     Under the terms of the Terrorism Act, funds are to be paid

by a Special Master directly to the claimant “or, if that person

is deceased, to the personal representative of the estate of that

person.”   34 U.S.C. § 20144(d).   According to the “Frequently

Asked Questions” (“FAQ”) document on the Fund’s website, see

http://www.usvsst.com/faq.php, a claimant may direct payments to

certain accounts, including an attorney’s IOLTA account.     See FAQ

4.17.   The FAQ document makes clear that the Fund does not pay



                                   9
attorneys’ fees directly.    See FAQ 4.20 (“Will the Fund pay my

attorneys’ fees?   No.   The Fund will not pay attorneys’ fees.

The Fund will send payment to the account designated for payment

by the claimant.”).

     Lankford & Reed argues that, by statute, attorneys are

entitled to 25%.   Although the Terrorism Act does cap attorney’s

fees at 25%, see 34 U.S.C. § 20144(f)(1), a cap is not the same

as an entitlement.    Nowhere in the statute or the related

guidance is the Fund directed to apportion payments to attorneys.

     Furthermore, federal law is explicit about the direct offset

for any federal debts.    The Debt Collection Improvement Act of

1996 (“DCIA”), 31 U.S.C. § 3716(c), requires the Department of

Justice to offset federal payments in order to collect delinquent

debts owed to the government.    That offset necessarily occurs

prior to any payments to claimants or their designees.    Although

some sources of payment from the government are exempt from

offset, those sources are specifically listed in a document

distributed by the government.    ECF No. 132-2.   Payments from the

Fund are not listed as exempt.    Id.

     Keough was notified when she applied for payment from the

Fund that any delinquent debts would be offset.    A Privacy Act

notice on the Fund application form informed her that information

                                 10
regarding her claim would be disclosed by the Department of

Justice to the Treasury Department “to ensure that any recipients

of federal payments who also owe delinquent federal debts have

their payment offset or withheld or reduced to satisfy the debt.”

The FAQ similarly informed applicants that under the DCIA,

payments from the Fund would be offset by federal debts.     See

http://www.usvsst.com/docs/Payment_Information_FAQs.pdf (FAQ 13).

     Given the specific provisions for offset prior to payment to

the claimant (or the claimant’s designee), and the clear notice

provided to claimants regarding such offset, the Court sees no

basis for allowing a payment of attorneys’ fees prior to an

offset.   Keough’s restitution payment, as ordered by the Court,

was due immediately upon her sentencing.   That debt must be

satisfied before Keough or her attorneys are paid.

     The government submits that this conclusion is consistent

with the federal tax code.   In CIR v. Banks, 543 U.S. 426, 436-37

(2005), the Supreme Court held that the attorneys’ fees portion

of a litigation recovery is taxable to the winning plaintiff.

Thus, assuming a contingency fee agreement, that agreement acts

only as a lien and not as a portion of the plaintiff’s award.

The same principle applies here: the attorneys appear to have a

lien, but are not entitled to a portion of the payment coming

                                11
directly from the Fund.   Indeed, federal tax law dictates that

with respect to an attorney’s lien on a “judgment or amount,”

that lien is junior “to the extent that the United States offsets

such judgment or amount against any liability of the taxpayer to

the United States.”   26 U.S.C. § 6323(b)(8).

     Lankford & Reed argues that its attorneys have an equitable

interest in payments under the “common benefits doctrine.”     See

Mills v. Electric Auto-Lite Co., 396 U.S. 375, 392 (1970).     The

common benefits doctrine, also known as the common fund doctrine,

“permits a prevailing party——whose lawsuit has created a fund

that is intended to benefit not only that party but others as

well——to recover, either from the fund itself or directly from

those others enjoying the benefit, a proportional share of the

attorney’s fees and costs incurred in the lawsuit.”     Guiel v.

Allstate Ins. Co., 756 A.2d 777, 780 (Vt. 2000); see also Savoie

v. Merchants Bank, 84 F.3d 52, 56 (2d Cir. 1996).     Nothing in the

common benefits doctrine forbids the government from first

offsetting payments to cover the prevailing party’s federal

debts.   Cf. Delgadillo v. Astrue, 601 F. Supp. 2d 1241, 1247 (D.

Colo. 2007) (permitting Treasury offset of EAJA fee awards).

     As noted above, Keough’s counsel argued in court that her



                                12
fund payments should be considered capital rather than income.

Counsel analogized the Fund payments to compensation for physical

harm resulting from an accident.     Keough’s recovery from the

Fund, however, is not intended to compensate physical harm.

Furthermore, even if the Fund payments were akin to a personal

injury settlement, such settlements are not exempt from

collection under the federal tax code.     See 26 U.S.C. § 6334(a).

      For each of these reasons, the Court finds that Keough’s

Fund payments are being properly offset, and that Lankford & Reed

attorneys are not entitled to payment directly from the Fund

prior to such offset.

II.   Whether Victims May Designate Alternate Payees

      The Whites have expressed their wish for Keough’s

restitution payments to be directed to the Crime Victims Fund and

three specified charities.   The Mandatory Victims’ Restitution

Act (“MVRA”) allows crime victims to assign their restitution

rights to the Crime Victims Fund.     See 18 U.S.C. § 3664(g)(2).

The MRVA also allows crime victims to designate third-party

recipients.   18 U.S.C. § 3663A(b)(1)(a) (requiring the criminal

defendants “to return the property to the owner or someone

designated by the owner”); see also United States v. Okun, 2009



                                13
WL 2762620, at *3 (E.D. Va. Aug. 27, 2009) (“the MVRA is best

read to permit the sale or assignment of restitution claims to

third parties”).

     Keough has asked the Court to consider whether all third

parties are appropriate designees, citing the possibility of

restitution payments to political candidates, private

corporations, or religious entities.   The MVRA provides no

restrictions on what sort of person or organization may be

“designated by the owner” under 18 U.S.C. § 3663A(b)(1)(a).

Accordingly, courts have allowed restitution assignments to a

variety of entities.    United States v. Turner, 312 F.3d 1137,

1144 (9th Cir. 2002) (ordering probation office to honor banks’

assignments of restitution payments to defendant’s childhood

friend); Okun, 2009 WL 2762620, at *2-*3 (victims of financial

crimes sold claims to claim aggregators).   In Turner, for

example, the Ninth Circuit opined that “the [victim] banks’ sale

of their restitution asset is the banks’ business.”   312 F.3d at

1144.

     Here, without any statutory restrictions on assignments of

restitution, the Whites are similarly empowered to assign their

restitution payments.   As to the Court’s question of whether the

assignment has been knowing and voluntary, the Whites have not

                                 14
responded to the most recent correspondence from the parties.

Prior to that correspondence, the Whites made clear their wish

for restitution payments to be divided among the Crime Victims

Fund and selected charities.    In keeping with the plain language

of the MVRA, the government must honor those wishes.

III. Whether the Government May Negotiate Lower Restitution

     The final question is whether the government has the ability

to reduce or modify Keough’s restitution obligation.    Courts have

rejected modification by agreement, acknowledging that

restitution orders are mandatory and final, and may only be

altered by the Court in very limited circumstances under 18

U.S.C. § 3664.   See, e.g., United States v. Witt, 2017 WL

2225226, at *2 (D. Kan. May 19, 2017) (declining to honor

agreement between victim and defendant to reduce amount of

restitution); see also United States v. Johnson, 378 F.3d 230,

244 (2d Cir. 2004) (imposing restitution notwithstanding victims’

desire to decline payment).    With respect to the government

specifically, the U.S. Attorney’s Office is required to seek

restitution for victims, see 18 U.S.C. § 3612, and is not




                                 15
authorized to modify such restitution.1

     Under Section 3664(k), a court may adjust a restitution

payment schedule “as the interests of justice require” if a

defendant experiences “a material change in [her] economic

circumstances that might affect [her] ability to pay

restitution.”   18 U.S.C. § 3664(k).   Here, there are no grounds

for an adjustment, as the Fund payments have the potential to

only improve Keough’s economic circumstances.   Accordingly, even

if the parties were to request a modification as a result of

negotiations, there would be no basis for enacting such a change.

                            Conclusion

     For the reasons set forth above, the government’s motion to

substitute the restitution payee (ECF No. 106) is granted insofar

as the payees will be designated as the Crime Victims Fund and

the charities identified by the Whites.   Keough’s motion to stay

distribution of funds and permit deposition of the Whites (ECF

No. 122) is denied.   Keough’s motion for a pretrial conference

(ECF No. 133) is denied as moot.




     1
      The Attorney General may only waive interest or penalties
if “reasonable efforts to collect the interest or penalty are not
likely to be effective.” 18 U.S.C. § 3612(h).

                                16
     DATED at Burlington, in the District of Vermont, this 15th

day of April, 2019.

                              /s/ William K. Sessions III
                              William K. Sessions III
                              District Court Judge




                               17
